UPON A REHEARING EN BANC
Opinion
This case was reviewed on rehearing en banc, and upon consideration of the arguments of counsel and the full record in this case, the judgment of the trial court entered on January 22, 1992, is affirmed without opinion by an equally divided Court. Accordingly, the opinion previously rendered by a panel of this Court on April 26, 1994, is withdrawn and the mandate entered on that date is vacated.
It is ordered that the trial court allow counsel for the appellant a total fee of $600 for services rendered the appellant on this appeal, in addition to counsel’s costs and necessary direct out-of-pocket expenses.
The Commonwealth shall recover of the appellant the amount paid court-appointed counsel to represent him in this proceeding, counsel’s costs and necessary direct out-of-pocket expenses, and the fees and costs to be assessed by the clerk of this Court and the clerk of the trial court.